Citation Nr: 0401321	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral elbow 
disability.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for lumbar spine 
disability.

4.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied claims for service 
connection for bilateral elbow disability, plantar fasciitis, 
lumbar spine disability and cervical spine disability.


REMAND


In January 2003, the veteran submitted a VA Form 21-4142 
authorizing the RO to obtain clinic records from Mayport 
Naval Station on his behalf.  The RO requested these records 
in February 2003, but did not receive a response.  The RO has 
a regulatory duty to make a follow-up request with Mayport 
Naval Station for the records identified by the veteran as 
relevant to his claims on appeal.  38 C.F.R. § 3.159(c)(1) 
(2003).

The veteran's clinic records reflect his complaint of low 
back pain and bilateral elbow pain on several occasions.  He 
also appears to have been treated for plantar fasciitis in 
July 1987.  His physical examinations in November 1983, 
February 1988, February 1989, as well as his retirement 
examination in July 1993, reflect his report of recurrent 
back pain and foot trouble.  The Board is of the opinion that 
medical examination and opinion is required to determine the 
nature and etiology of his claimed disabilities.  38 U.S.C.A. 
§ 5103A(d) (West 2002).



Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran and 
request him to identify all VA and non-VA 
providers of treatment for his claimed 
disabilities of the feet, elbows, the lumbar 
spine and the cervical spine.  Thereafter, the 
RO should obtain all records identified by the 
veteran as relevant to his claims on appeal, 
to include complete clinic records from 
Mayport Naval Station and the Gainesville, VA 
Medical Center since January 1994.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

3.  Following the receipt of any additional 
records, the veteran should be afforded VA 
examination for the purpose of determining the 
nature and etiology of any currently 
manifested disability of the elbows, lumbar 
spine and/or cervical spine.  The examiner 
should review the contents of the claims file 
and obtain relevant history from the veteran.  
Following the examination, the examiner should 
express opinions on the following questions: 
(1) What is the diagnosis, or diagnoses, if 
any, of any current disability of the elbows, 
lumbar spine and/or cervical spine and (2) Is 
it at least as likely as not that any 
currently manifested disability of the elbows, 
lumbar spine and/or cervical spine existed 
during active service or, alternatively, is 
related to event(s) during active service?  
The claims folder and a copy of this remand 
must be made available to the examiner prior 
to the examination for review.

4.  The RO should also schedule the veteran 
for podiatry examination for the purpose of 
determining the nature and etiology of any 
currently manifested disability of the feet.  
The examiner should review the contents of the 
claims file and obtain relevant history from 
the veteran.  Following the examination, the 
examiner should express opinions on the 
following questions: (1) What is the 
diagnosis, or diagnoses, if any, of any 
current disability of the feet and (2) Is it 
at least as likely as not that any currently 
manifested disability of the feet existed 
during active service or, alternatively, is 
related to event(s) during active service?  
The claims folder and a copy of this remand 
must be made available to the examiner prior 
to the examination for review.

5.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain assist the veteran in the development of his 
claims, and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




